Name: Decision of the EEA Joint Committee No 48/95 of 22 June 1995 amending Annex II to the EEA Agreement (Technical regulations, standards, testing and certification)
 Type: Decision
 Subject Matter: European construction;  consumption;  technology and technical regulations;  organisation of work and working conditions;  building and public works;  construction and town planning;  environmental policy
 Date Published: 1996-06-13

 13.6.1996 EN Official Journal of the European Communities L 140/45 DECISION OF THE EEA JOINT COMMITTEE No 48/95 of 22 June 1995 amending Annex II to the EEA Agreement (Technical regulations, standards, testing and certification) THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, amended by the Protocol adjusting the Agreement, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was last amended by Decision of the EEA Joint Committee No 17/95 (1); Whereas Commission Decision 94/611/EC of 9 September 1994 implementing Article 20 of Directive 89/106/EEC on the approximaiton of laws, regulations and administrative provisions of the Member States relating to construction products (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 1 (Council Directive 89/106/EEC) in Chapter XXI of Annex II to the Agreement before the adaptation:  394 D 0611: Commission Decision 94/611/EC of 9 September 1994 (OJ No L 241, 16. 9. 1994, p. 25). Article 2 The texts of Commission Decision 94/611/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 July 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section and the EEA Supplement to the Official Journal of the European Communities. Done at Brussels, 22 June 1995. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 83, 13. 4. 1995, p. 48. (2) OJ No L 241, 16. 9. 1994, p. 25.